Name: 77/244/EEC: Commission Decision of 16 March 1977 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Directive 72/160/EEC of 17 April 1972 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  agricultural policy;  economic policy; NA;  Europe
 Date Published: 1977-03-25

 Avis juridique important|31977D024477/244/EEC: Commission Decision of 16 March 1977 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Directive 72/160/EEC of 17 April 1972 (Only the English text is authentic) Official Journal L 077 , 25/03/1977 P. 0045 - 0045COMMISSION DECISION of 16 March 1977 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Directive 72/160/EEC of 17 April 1972 (Only the English text is authentic) (77/244/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement (1), and in particular Article 9 (3) thereof, Whereas on 6 January 1977 the Government of the United Kingdom notified Statutory Instrument 1976 No 2126 : The Farm Structure (Payments to Outgoers) Scheme 1976; Whereas under Article 9 (3) of Directive 72/160/EEC the Commission has to decide whether, having regard to the abovementioned Statutory Instrument 1976 No 2126, the provisions governing the implementation in the United Kingdom of Directive 72/160/EEC, which are the subject of Commission Decision 75/5/EEC of 27 November 1974 (2), continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 6 of Directive 72/160/EEC; Whereas the measures provided for in the abovementioned Statutory Instrument 1976 No 2126 are consistent with the provisions of Directive 72/160/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to the amendments contained in the Statutory Instrument 1976 No 2126, the provisions implementing Directive 72/160/EEC in the United Kingdom continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 6 thereof. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 16 March 1977. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 9. (2)OJ No L 2, 4.1.1975, p. 27.